SANBORN, District Judge
(after, stating the facts as above). [1] By observing the cuts it will be seen that the patent device has a pivotal connection at the outside or left edge of the window frame. The two frame members are separate. The lower one is called' the frame member, the upper one the clamping member, the channels in the middle portion being known as ribs, and the right hand edges as “inner edges,” “wire-engaging edges,” or “stretching edges.”
In the claims as a whole there are four elements: (1) The pivotal connection shown at the left, (2) the co-operation of the inner edges at the right, (3) the ribs, and (4) the screws to hold the members together. No single claim covers all of these elements. Thus, claim 1 includes (1) the pivotal connection between the two members on the left, (2) clamping means at the right or inner edges, and (4) means for holding the members in clamping position. The fourth element comprises screws for holding the members rigidly together. Claim 6 includes (1) the same pivotal connection, (2) the same clamping means between the inner edges, and (3) clamping means between the two members to contact with the screen cloth and hold it in the position to which it was drawn by the inner edges of the members. It is evident that the last element in these.two claims is entirely different. Claim 12 covers substantially the same elements as claim 6, in different language.
Clearly it is not necessary to read anything into any of the claims. One group depends for holding power on the frictional contact of the clamping members, and the other one the screws. Either form is plainly operative, though one is better than the other.
As to infringement, a reference to the defendant’s frame of the latest type manufactured at the' time of trial shows no pivotal connection, an element of all the claims in suit. The'record shows, however, that defendant has put out two types. Some of the first type, made by a predecessor in interest and sold by defendant, has the holding screws; others do not have them. The second type has no screws; but those made up to the time of trial had a groove which defendant claims was accidental. Nevertheless it was there and gave the pivotal connection. Defendant, by making the upper or clamping member long enough to exert a spring action against the woven wire and the frame member, makes other binding means, such as screws, unnecessary. While defendant further claims that gripping the wire, which occurs in about 5 per cent, of its screens, is accidental and a detriment, we are nevertheless of the opinion that when this occurs the element of clamping means specified in claim 6 is present.
Speaking more generally, defendant has substituted for both the screws and the pivotal connection a longer clamping member, thus by clamping frictional means dispensing with the necessity of screws and *137the friction due to the pivotal relation of the members as to each other as well as to the wire mesh between them. Thus in its latest device the defendant employs different means, and a distinct mode of operation, producing a similar result, and permitting the frame to be taken apart and put together without the necessity of removing or putting back any screws.
[2] This suit was based upon the earlier device. Inasmuch as some of these were sold after notice, the decree for injunction and accounting was proper. The injunction and accounting, however, must be understood as limited to such of defendant’s devices as have the groove in the outer portion of the frame member or some other pivotal connection, and in which either the screws are used as the means for holding the members in clamping position, or in which the screen cloth is held gripped between the ribs.
Decree affirmed.